Exhibit 10.1

AMENDMENT TO THE
ROPER INDUSTRIES, INC. 2006 INCENTIVE PLAN

        This Amendment to the Roper Industries, Inc. 2006 Incentive Plan (the
“2006 Plan”), was adopted on the 13th day of September, 2006, by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of Roper Industries, Inc. (the “Company”).

        WHEREAS, pursuant to Article 16 of the 2006 Plan, the Compensation
Committee has the right to amend the 2006 Plan with respect to certain matters,
and the Compensation Committee has approved and authorized this Amendment to the
2006 Plan;  

        NOW, THEREFORE, the 2006 Plan is hereby amended, effective as of
September 13, 2006, in the following particulars:  

       1.        By deleting Section 2.1(r) in its entirety and replacing it
with the following:

       “(r)        “Fair Market Value”, on any date, means (i) if the Stock is
listed on a securities exchange, the closing sales price on such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices of the Stock in the over-the-counter market on that date or the
last business day prior to that date, as reported by the NASDAQ Stock Market,
or, if not so reported, by a generally accepted reporting service, provided that
if it is determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method as the
Committee determines in good faith to be reasonable, with due consideration
being given to the most recent independent appraisal of the Company, if such
appraisal is not more than twelve months old, and the valuation methodology used
in any such appraisal.”

        2.        By deleting Article 15 in its entirety and replacing it with
the following:

“ARTICLE 15
CHANGES IN CAPITAL STRUCTURE

        15.1.        MANDATORY ADJUSTMENTS. In the event of a nonreciprocal
transaction between the Company and its shareholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically, without the necessity for any additional
action by the Committee, be adjusted proportionately without any change in the
aggregate purchase price therefor.

        15.2        DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in
anticipation of any corporate event or transaction involving the Company
(including, without limitation, any merger, reorganization, recapitalization,
combination or exchange of shares, or any transaction described in Section
15.1), the Committee may, in its sole discretion, provide (i) that Awards will
be settled in cash rather than Stock, (ii) that Awards will become immediately
vested and exercisable and will expire after a designated period of time to the
extent not then exercised, (iii) that Awards will be assumed by another party to
a transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code Section
162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

        15.3        GENERAL. Any discretionary adjustments made pursuant to this
Article 15 shall be subject to the provisions of Section 16.2. To the extent
that any adjustments made pursuant to this Article 15 cause Incentive Stock
Options to cease to qualify as Incentive Stock Options, such Options shall be
deemed to be Nonstatutory Stock Options.”

        All other provisions of the 2006 Plan shall remain the same.  

        IN WITNESS WHEREOF, Roper Industries, Inc., by a duly authorized
officer, has executed this Amendment to the 2006 Plan.

  ROPER INDUSTRIES, INC.       By:            /s/ Brian D.
Jellison                                 Brian D. Jellison           Chairman
and Chief Executive Officer  